Exhibit 10.3

 

EXECUTION COPY

 

 

 

STOCKHOLDERS AND REGISTRATION RIGHTS AGREEMENT

 

 

by and among

 

 

DUANE READE HOLDINGS, INC.

 

 

and

 

 

DUANE READE SHAREHOLDERS, LLC
AND THE MANAGEMENT STOCKHOLDERS
LISTED HEREIN

 

 

--------------------------------------------------------------------------------

 

Dated:  July 30, 2004

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I DEFINITIONS

 

 

1.1

Definitions.

 

 

1.2

Usage Generally.

 

 

 

 

 

ARTICLE II TRANSFERS

 

 

2.1

General Restrictions.

 

 

2.2

Permitted Transfers.

 

 

2.3

Drag-Along Right.

 

 

2.4

Tag-Along Right.

 

 

2.5

Conditions to Transfers.

 

 

2.6

Apportionment.

 

 

 

 

 

ARTICLE III OTHER RIGHTS

 

 

3.1

Initial Public Offering.

 

 

3.2

Registration Rights.

 

 

3.3

Holdback Agreements.

 

 

3.4

Dividends.

 

 

 

 

 

ARTICLE IV AFTER-ACQUIRED SECURITIES; AGREEMENT TO BE BOUND

 

 

4.1

After-Acquired Securities.

 

 

4.2

Agreement to be Bound.

 

 

 

 

 

ARTICLE V CORPORATE GOVERNANCE

 

 

5.1

General.

 

 

5.2

Stockholder Actions.

 

 

5.3

Election of Directors; Number and Composition.

 

 

5.4

Removal and Replacement of Directors.

 

 

5.5

Reimbursement of Expenses.

 

 

 

 

 

ARTICLE VI STOCK CERTIFICATE LEGEND

 

 

 

 

 

ARTICLE VII MISCELLANEOUS

 

 

7.1

Notices.

 

 

7.2

Entire Agreement.

 

 

7.3

Amendment.

 

 

7.4

No Waivers.

 

 

7.5

Applicable Law.

 

 

7.6

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL; SELECTION OF FORUM.

 

 

7.7

Further Assurances.

 

 

7.8

Assignment of Contracts and Rights.

 

 

i

--------------------------------------------------------------------------------


 

 

7.9

No Third-Party Rights.

 

 

7.10

Successors and Assigns.

 

 

7.11

Severability.

 

 

7.12

Remedies Not Exclusive.

 

 

7.13

Representation by Counsel.

 

 

7.14

Counterparts.

 

 

7.15

Table of Contents and Headings.

 

 

7.16

Rules of Construction.

 

 

7.17

Term of Agreement.

 

 

7.18

Survival of Certain Provisions.

 

 

7.19

Fees.

 

 

7.20

Management Stockholder Representation

 

 

 

 

 

EXHIBITS

 

 

 

 

 

A

 

Form of Joinder to the Stockholders and Registration Rights Agreement

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

1

Management Members

 

2

Optionholders

 

3

Phantom Stockholders

 

 

ii

--------------------------------------------------------------------------------


 

STOCKHOLDERS AND REGISTRATION RIGHTS AGREEMENT

 

STOCKHOLDERS AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
July 30, 2004, by and among Duane Reade Holdings, Inc. (formerly known as Rex
Corner Holdings, Inc.), a Delaware corporation (the “Company”), Duane Reade
Shareholders, LLC (formerly known as Rex Corner Holdings, LLC), a Delaware
limited liability company (“Parent”), and certain members of the management of
Duane Reade Inc., a wholly-owned Subsidiary of the Company, listed on Schedule 1
hereto (as such Schedule may be updated from time to time, the “Management
Members”).

 

WHEREAS, immediately following the consummation of the transactions contemplated
by the Agreement and Plan of Merger, dated as of December 22, 2003, by and among
Duane Reade Acquisition Corp. (formerly known as Rex Corner Acquisition Corp.),
Parent and Duane Reade Inc., as amended by Amendment No. 1 on June 10, 2004,
Amendment No. 2 on June 13, 2004 and Amendment No. 3 on June 18, 2004 (as
amended, the “Merger Agreement”), Parent will beneficially own shares of Common
Stock (as hereinafter defined);

 

WHEREAS, immediately following consummation of the transactions contemplated by
the Merger Agreement, the Management Members identified on Schedule  2 hereto
will be granted options to purchase Common Stock (“Options”) pursuant to the
Duane Reade Holdings, Inc. 2004 Management Stock Option Plan (the “Option
Plan”);

 

WHEREAS, immediately following consummation of the transactions contemplated by
the Merger Agreement, the Management Members identified on Schedule 3 hereto
(the “Phantom Stockholders”) will be awarded shares of phantom stock (the
“Phantom Stock”) pursuant to the Duane Reade Inc. Phantom Stock Plan (the
“Phantom Stock Plan”); and

 

WHEREAS, the parties hereto wish to restrict the transfer of the Shares (as
hereinafter defined) and to provide for, among other things, tag-along,
drag-along, registration rights and corporate governance rights and obligations
and certain other rights under certain conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

1.1                                 Definitions.  As used in this Agreement, and
unless the context requires a different meaning, the following terms have the
meanings indicated:

 

“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under direct or indirect common
control with, such Person.  For the purposes of this definition “control,” when
used with respect to any specified Person, shall mean the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through ownership of voting securities or partnership or
other ownership interests, by contract or otherwise; and the terms “controlling”
and “controlled” shall have correlative meanings.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

 

“Chairman” means Anthony J. Cuti.

 

“Chairman Employment Agreement” means the Amended and Restated Employment
Agreement, dated as of March 16, 2004, by and among Duane Reade Acquisition
Corp., the Company, Parent and the Chairman.

 

“Chairman Transfer Amount” means, in connection with a Parent Tag-Along Sale and
as of the date thereof, a number of shares of Common Stock equal to the sum of
(a) (i) if in connection with such Parent Tag-Along Sale the Chairman is
Transferring less than all of his Class B Units, zero or (ii) if as of such date
the Chairman has previously Transferred all of his Class B Units or would do so
in connection with such Parent Tag-Along Sale, the excess, if any, of (A) the
product of the Chairman Transfer Percentage multiplied by the number of Parent
Transfer Units, over (B) the product of (x) the quotient obtained by dividing
the number of Class B Units to be Transferred by the Chairman in connection with
such Parent Tag-Along Sale by the number of Units outstanding multiplied by
(y) the number of Shares held by Parent; plus (b) the number of shares of Common
Stock equal to the product of the Percentage Interest of the Chairman (the
numerator of such Percentage Interest to be calculated only as to the Chairman’s
shares of Common Stock and not Options) multiplied by the number of shares of
Common Stock proposed to be Transferred by the Parent Stockholders pursuant to
such Tag-Along Sale (or the Parent Transfer Units in the case of a Parent
Tag-Along Sale).

 

2

--------------------------------------------------------------------------------


 

“Chairman Transfer Percentage” shall mean, as of any date of determination, a
fraction equal to the sum of (a) the quotient obtained by dividing (A) the
number of Vested Option Shares owned by the Chairman by (B) the total number of
issued and outstanding Shares; plus (b) the product of (i) the quotient obtained
by dividing (A) the aggregate number of Class B Units by (B) the aggregate
number of Units issued and outstanding, multiplied by (ii) the quotient obtained
by dividing (A) the number of Shares owned by Parent by (B) the aggregate number
of issued and outstanding Shares.

 

“Charity” means any Person organized and operated for a charitable purpose.

 

“Charter Documents” means the Certificate of Incorporation and the By-laws of
the Company.

 

“Chosen Court” has the meaning set forth in Section 7.6.

 

“Class A Units” has the meaning set forth in the LLC Agreement.

 

“Class B Units” has the meaning set forth in the LLC Agreement.

 

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

 

“Common Stock” means the Common Stock, par value $0.01 per share, of the Company
or any other capital stock of the Company into which such stock is reclassified
or reconstituted and any other common stock of the Company.

 

“Common Stock Equivalents” means any convertible securities, warrants, Options,
Phantom Stock or other similar rights which by their terms are convertible into
or exercisable, exchangeable or settle for Equity Securities of the Company.

 

“Company” has the meaning set forth in the Preamble.

 

“Demand Registration” has the meaning set forth in Section 3.1(a).

 

“Drag-Along Notice” has the meaning set forth in Section 2.3(a).

 

“Drag-Along Sale” has the meaning set forth in Section 2.3(a).

 

“Duane Reade” shall have the meaning set forth in the LLC Agreement.

 

“Equity Securities” has the meaning ascribed to such term in Rule 405
promulgated under the Securities Act as in effect on the date hereof, and in any
event includes any common stock, any limited partnership interest, any limited
liability company interest and any other interest or security having the
attendant right to vote for directors or similar representatives.

 

3

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

 

“Independent Director” means an individual who (a) is not a current or former
employee, officer or consultant of (i) the Company, (ii) any Stockholder or
(iii) any Affiliate of the Company or any Stockholder; (b) is not a Stockholder;
(c) is not a family member or Affiliate of any Person described in clause (a) or
(b) above; and (d) has no material business relationship with the Company.

 

“Initial Public Offering” means an underwritten Public Sale of Equity Securities
of an IPO Entity pursuant to an effective registration statement under the
Securities Act that (a) results in the listing for trading on an internationally
recognized securities exchange or inter-dealer quotation system and (b) involves
(alone or in combination with any prior such offerings) either (i) a Public Sale
of at least twenty percent (20%) of such Equity Securities or (ii) an offering
of Equity Securities which generates gross proceeds of at least $100 million.

 

“IPO Effectiveness Date” means the date upon which the Initial Public Offering
is closed.

 

“IPO Entity” shall mean any of Parent, the Company, any Subsidiary of the
Company, including Duane Reade, or any of their respective successors.

 

“LLC Agreement” means the Amended and Restated Limited Liability Company
Operating Agreement of Parent, dated as of the date hereof, by and among Oak
Hill Capital Partners, L.P., Oak Hill Capital Management Partners, L.P., OHCP DR
Co-Investors, LLC and the Chairman.

 

“Management Director” has the meaning set forth in Section 5.3(c).

 

“Management Members” has the meaning set forth in the Preamble.

 

“Management Stockholders” means the Management Members and any Permitted
Transferee thereof to whom Shares are Transferred in accordance with Section 2.2
of this Agreement, and the term “Management Stockholder” shall mean any such
Person.

 

“Member” has the meaning set forth in the LLC Agreement.

 

“Merger Agreement” has the meaning set forth in the Recitals.

 

“Old Equity” has the meaning set forth in Section 7.20.

 

“Option Plan” has the meaning set forth in the Recitals.

 

4

--------------------------------------------------------------------------------


 

“Options” has the meaning set forth in the Recitals.

 

“Parent” has the meaning set forth in the Preamble.

 

“Parent Director(s)” has the meaning set forth in Section 5.3(b).

 

“Parent Drag-Along Notice” means a Drag-Along Notice (as defined in the LLC
Agreement) delivered pursuant to Section 9.3 of the LLC Agreement.

 

“Parent Drag-Along Sale” means a Drag-Along Sale (as defined in the LLC
Agreement) pursuant to Section 9.3 of the LLC Agreement.

 

“Parent Stockholders” means Parent and, subject to the proviso set forth in
Section 2.5(b), any Permitted Transferee thereof to whom Shares are Transferred
in accordance with Section 2.2 of this Agreement, and the term “Parent
Stockholder” shall mean any such Person.

 

“Parent Tag-Along Notice” means a Tag-Along Notice (as defined in the LLC
Agreement) delivered pursuant to Section 9.4 of the LLC Agreement.

 

“Parent Tag-Along Sale” means a Tag-Along Sale (as defined in the LLC Agreement)
pursuant to Section 9.4 of the LLC Agreement.

 

“Parent Transfer Percentage Interest” means, as of any date of determination,
(a) in connection with a Drag-Along Sale other than a Parent Drag-Along Sale,
the quotient obtained by dividing the number of Shares proposed to be
Transferred by the Parent Stockholders by the number of Shares held by the
Parent Stockholders immediately prior to such Drag-Along Sale or (b) in the case
of a Parent Drag-Along Sale, the product obtained by multiplying (i) the
quotient obtained by dividing (A) the number of Units to be Transferred by the
Class A Members pursuant to such Parent Drag-Along Sale by (B) the number of
Units held by the Class A Members immediately prior to such Parent Drag-Along
Sale, by (ii) the number of Shares held by the Parent Stockholders.

 

“Parent Transfer Units” means in connection with a Parent Tag-Along Sale and as
of the date thereof, the product of (a) the number of Class A Units proposed to
be Transferred in connection with such Parent Tag-Along Sale divided by the
number of Units issued and outstanding multiplied by (b) the number of Shares
owned by the Parent.

 

“Percentage Interest” means, as of any date of determination, with respect to
any Stockholder, the percentage determined by dividing (a) the number of Shares
held by such Stockholder by (b) the total number of Shares issued and
outstanding.

 

“Permitted Transfer” has the meaning set forth in Section 2.2.

 

“Permitted Transferee” has the meaning set forth in Section 2.2.

 

5

--------------------------------------------------------------------------------


 

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

 

“Phantom Stock” has the meaning set forth in the Recitals.

 

“Phantom Stock Plan” has the meaning set forth in the Recitals.

 

“Phantom Stockholders” has the meaning set forth in the Recitals.

 

“Piggyback Notice” has the meaning set forth in Section 3.1(b).

 

“Preemptive Rights Agreement” has the meaning set forth in the LLC Agreement.

 

“Public Sale” means any sale of Equity Securities to the public (a) pursuant to
an offering registered under the Securities Act or (b) through a broker, dealer
or market maker pursuant to the provisions of Rule 144 (or any similar provision
then in effect) adopted under the Securities Act, other than Rule 144(k) or any
similar provision then in effect.

 

“Securities Act” means the United States Securities Act of 1933 and the rules
and regulations of the Commission promulgated thereunder.

 

“Shares” means, as of any date of determination, all shares of Common Stock, all
Common Stock Equivalents and all Equity Securities of the Company issued and
outstanding.  For purposes of determining the number of Shares issued and
outstanding at any time, all outstanding Common Stock Equivalents shall be
deemed converted, exercised or exchanged as applicable and the shares of Common
Stock issuable upon such conversion, exercise or exchange shall be deemed issued
and outstanding, whether or not such conversion, exercise or exchange has
actually been effected; provided, however, that as to any options, such number
shall be determined solely based on Vested Option Shares.

 

“Stock Option Agreement” has the meaning set forth in the Option Plan.

 

“Stockholders” means (a) the Parent Stockholders, the Management Stockholders
and any Transferee thereof who has agreed to be bound by the terms and
conditions of this Agreement in accordance with Section 2.5 and (b) any Person
who has agreed to be bound by the terms and conditions of this Agreement in
accordance with Section 4.2, and the term “Stockholder” shall mean any such
Person.

 

“Stockholders Meeting” has the meaning set forth in Section 5.1.

 

“Subsidiary” means, with respect to any Person, any entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors,

 

6

--------------------------------------------------------------------------------


 

managers or trustees thereof is at the time of determination owned or
controlled, directly or indirectly, collectively or individually, by such Person
or by one or more Subsidiaries of such Person, and (b) if a partnership,
association, limited liability company or other entity, (i) the general partner
or similar managing entity and (ii) a majority of the partnership, membership or
other similar ownership interest thereof is at the time of determination
beneficially owned or controlled, directly or indirectly, collectively or
individually, by such Person or by one or more Subsidiaries of such Person.  For
purposes of this Agreement, the Company and its Subsidiaries shall be deemed to
own a majority ownership interest in a partnership, association, limited
liability company or other entity if the Company and its Subsidiaries shall
control the general partner or managing member or managing director of such
entity.

 

“Tag-Along Exercise Notice” has the meaning set forth in Section 2.4(a).

 

“Tag-Along Notice” has the meaning set forth in Section 2.4(a).

 

“Tag-Along Right” has the meaning set forth in Section 2.4(a).

 

“Tag-Along Sale” has the meaning set forth in Section 2.4(a).

 

“Third Party Purchaser” has the meaning set forth in Section 2.3(a).

 

“Transfer” means any direct or indirect transfer, sale, assignment, pledge,
lease, hypothecation, mortgage, gift or creation of security interest, lien or
trust (voting or otherwise) or other encumbrance or other disposition of any
Shares.  “Transferor” and “Transferee” have correlative meanings.

 

“Units” has the meaning set forth in the LLC Agreement.

 

“Valid Business Reason” has the meaning set forth in Section 3.1(a)(i).

 

“Vested Option Shares” has the meaning set forth in the LLC Agreement.

 

1.2                                 Usage Generally.  The definitions in this
Article I shall apply equally to both the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed to be references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require.  All Schedules attached hereto shall be
deemed incorporated herein as if set forth in full herein and, unless otherwise
defined therein, all terms used in any Schedule shall have the meaning ascribed
to such term in this Agreement.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  Unless otherwise expressly provided herein, any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such

 

7

--------------------------------------------------------------------------------


 

agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.

 

ARTICLE II

 

TRANSFERS

 

2.1                                 General Restrictions.  Except as otherwise
permitted in this Article II, no Management Stockholder shall Transfer all or
any portion of his or her Shares,  or rights to income or other attributes with
respect to his or her Shares, it being understood that any such Transfer or
issuance not in accordance with this Section 2.1 or the remainder of this
Article II will be deemed to constitute a Transfer by such Management
Stockholder in violation of this Agreement, shall be void ab initio and shall
not be recognized by the Company.  Any Transfer of Shares by the Parent
Stockholders shall be subject to Sections 2.3, 2.4 (each, if applicable in
connection with such Transfer) and 2.5.

 

2.2                                 Permitted Transfers.  The provisions of
Section 2.1 shall not apply to the following Transfers of Shares by a Management
Stockholder (each, a “Permitted Transfer” and the Transferee pursuant to each
such Permitted Transfer, a “Permitted Transferee”):

 

(a)                                  with respect to each Management
Stockholder, any Transfer to:

 

(I)                                     SUCH MANAGEMENT STOCKHOLDER’S PARENTS,
SPOUSE, DESCENDANTS (WHETHER NATURAL, STEP OR ADOPTED) OR OTHER FAMILY MEMBERS;

 

(II)                                  FOLLOWING THE DEATH OF A MANAGEMENT
STOCKHOLDER, ONE OR MORE CHARITIES DESIGNATED BY SUCH MANAGEMENT STOCKHOLDER IN
HIS OR HER WILL;

 

(III)                               SUBJECT TO THE PRIOR WRITTEN CONSENT OF THE
BOARD OF DIRECTORS OF DUANE READE (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD), EXCEPT AS PERMITTED BY CLAUSES (I) AND (II), UPON SUCH MANAGEMENT
STOCKHOLDER’S DEATH, HIS OR HER HEIRS, EXECUTORS OR ADMINISTRATORS;

 

(IV)                              A TRUST OR FAMILY LIMITED PARTNERSHIP FORMED
EXCLUSIVELY FOR THE BENEFIT OF ANY OF THE PERSONS DESCRIBED IN
CLAUSES (I) AND/OR, UPON SUCH MANAGEMENT STOCKHOLDER’S DEATH, (II) OR
(III) ABOVE;

 

(V)                                 IN CONNECTION WITH A DRAG-ALONG SALE OR A
TAG-ALONG SALE, TO A THIRD-PARTY PURCHASER;

 

(VI)                              SUBJECT TO SECTION 3.2 (HOLDBACK AGREEMENTS),
IN CONNECTION WITH THE INITIAL PUBLIC OFFERING OR ANY SUBSEQUENT PUBLIC SALE; OR

 

8

--------------------------------------------------------------------------------


 

(VII)                           PURSUANT TO THE PRIOR WRITTEN CONSENT OF A
MAJORITY OF THE BOARD OF DIRECTORS OF DUANE READE (EXCLUDING, IF APPLICABLE, THE
MANAGEMENT STOCKHOLDER); AND

 

(b)                                 with respect to the Parent Stockholders,
subject, to the extent applicable, to the provisions of Sections 2.3 and 2.4,
any Transfer.

 

2.3                                 Drag-Along Right.

 

(a)                                  If, at any time prior to an Initial Public
Offering, (i) a Parent Drag-Along Notice is delivered or (ii) the Parent
Stockholders desire to Transfer Shares (each, a “Drag-Along Sale”), that, as to
clause (ii) only and together with any Shares previously Transferred, represent
fifty percent (50%) or more of the aggregate number of Shares owned by the
Parent Stockholders to one or more third parties (each, a “Third-Party
Purchaser”), then the Parent Stockholders shall have the right to require the
Management Stockholders (A) other than in respect of the Phantom Stockholders
(solely in their capacity as such), if such Transfer is structured as a sale of
capital stock of the Company, to Transfer, or cause to be Transferred, to the
Third-Party Purchaser the number of shares of Common Stock determined in
accordance with Section 2.6(a), (B) if such Transfer is structured as a merger,
consolidation, sale of all or substantially all of the assets of the Company or
other transaction requiring the consent or approval of the Stockholders, to vote
all of the Shares held by the Management Stockholders in favor thereof, and
otherwise to consent to and raise no objection to such transaction, and the
Management Stockholders shall waive any dissenters’ rights, appraisal rights or
similar rights which the Management Stockholders may have in connection
therewith, (C) other than in respect of the Phantom Stockholders (solely in
their capacity as such), if such Transfer is in connection with a Parent
Drag-Along Sale, to Transfer, or cause to be Transferred, in connection with the
Drag-Along Sale, the number of shares of Common Stock determined in accordance
with Section 2.6(a) and (D) as to the Phantom Stockholders (solely in their
capacity as such), to Transfer, or cause to be Transferred, to the Third-Party
Purchaser the number of shares of Common Stock to be issued to settle a Phantom
Stock award immediately prior to and as a result of such Drag-Along Sale
computed in accordance with Section 6(a) of the Phantom Stock Plan.  The rights
of the Parent Stockholders under this Section 2.3 shall be exercisable by
written notice (a “Drag-Along Notice”) delivered by the Parent Stockholders to
the Management Stockholders, which shall state (1) that a Parent Drag-Along
Notice has been delivered or that the Parent Stockholders propose to effect a
Drag-Along Sale, (2) the number of Shares and the Percentage Interest of the
Parent Stockholders (or the Parent Transfer Percentage Interest) proposed to be
Transferred, (3) the proposed purchase price to be paid by the Third-Party
Purchaser for the Shares to be Transferred and (4) the other principal terms of
the Drag-Along Sale.  The Management Stockholders agree, upon receipt of a
Drag-Along Notice, (x) to be bound by the same terms, provisions and conditions
in respect of the Drag-Along Sale as are applicable to the Parent Stockholders
(or, if applicable, the Members) and (y) to be obligated to sell the number of
shares of Common Stock as determined in accordance with this Section 2.3(a) and
to take all reasonably necessary actions to cause the consummation of the
proposed transaction,

 

9

--------------------------------------------------------------------------------


 

including voting (pursuant to clause (B) of the first sentence above) in favor
of such transaction.

 

(b)                                 In connection with any proposed Drag-Along
Sale:

 

(I)                                     PRIOR TO THE CONSUMMATION OF ANY SUCH
PROPOSED DRAG-ALONG SALE, THE MANAGEMENT STOCKHOLDERS SHALL EXECUTE ANY PURCHASE
OR SALE AGREEMENT AND ANY OTHER CERTIFICATE, INSTRUMENT AND AGREEMENT REASONABLY
REQUESTED BY THE PARENT STOCKHOLDERS OR THE THIRD-PARTY PURCHASER TO CONSUMMATE
THE PROPOSED DRAG-ALONG SALE, CONTAINING TERMS NO LESS FAVORABLE TO THE
MANAGEMENT STOCKHOLDERS THAN THOSE EXECUTED BY THE PARENT STOCKHOLDERS (OR THE
MEMBERS) WITH RESPECT TO THE SHARES (OR THE UNITS) PROPOSED TO BE TRANSFERRED BY
THE PARENT STOCKHOLDERS (OR THE MEMBERS) IN CONNECTION WITH SUCH DRAG-ALONG
SALE.  FOR THE AVOIDANCE OF DOUBT, THE MANAGEMENT STOCKHOLDERS SHALL BE REQUIRED
(A) TO BEAR, TO THE EXTENT NOT BORNE BY THE COMPANY, THEIR PRO RATA SHARE (BASED
UPON THE PERCENTAGE OF THE TOTAL CONSIDERATION TO WHICH EACH SUCH PERSON IS
ENTITLED IN RESPECT OF THE DRAG-ALONG SALE) OF ANY INDEMNITIES, ESCROWS,
HOLDBACKS OR ADJUSTMENTS IN PURCHASE PRICE ESTABLISHED PURSUANT TO THE AGREEMENT
EVIDENCING SUCH TRANSFER AND (B) TO MAKE SUCH REPRESENTATIONS, WARRANTIES AND
COVENANTS AND ENTER INTO SUCH AGREEMENTS CUSTOMARILY MADE OR ENTERED INTO IN
SIMILAR TRANSACTIONS;

 

(II)                                  THE PARENT STOCKHOLDERS AND EACH
MANAGEMENT STOCKHOLDER SHALL BEAR THEIR RESPECTIVE PRO RATA SHARE (BASED UPON
THE PERCENTAGE OF THE TOTAL CONSIDERATION TO WHICH EACH SUCH PERSON IS ENTITLED
IN RESPECT OF THE DRAG-ALONG SALE) OF THE COSTS INCURRED IN CONNECTION WITH SUCH
DRAG-ALONG SALE TO THE EXTENT SUCH COSTS ARE INCURRED FOR THE BENEFIT OF THE
PARENT STOCKHOLDERS (OR THE MEMBERS) AND THE MANAGEMENT STOCKHOLDERS AND ARE NOT
OTHERWISE PAID BY THE COMPANY OR THE THIRD-PARTY PURCHASER, WITH THE
UNDERSTANDING THAT THE COMPANY SHALL PAY SUCH COSTS UNLESS PROHIBITED FROM DOING
SO BY THE TERMS OF THE TRANSACTION; PROVIDED, HOWEVER, THAT COSTS INCURRED BY
EACH MEMBER, PARENT STOCKHOLDERS AND MANAGEMENT STOCKHOLDER, AS APPLICABLE, ON
THEIR OWN BEHALF SHALL NOT BE CONSIDERED TO BE COSTS OF THE TRANSACTION
HEREUNDER;

 

(III)                               AT THE CLOSING OF ANY DRAG-ALONG SALE, THE
MANAGEMENT STOCKHOLDERS SHALL DELIVER TO THE PARENT STOCKHOLDERS OR THE
THIRD-PARTY PURCHASER SUCH INSTRUMENTS OF TRANSFER AS SHALL BE REQUESTED BY THE
PARENT STOCKHOLDERS OR THE THIRD-PARTY PURCHASER WITH RESPECT TO THE SHARES OF
THE MANAGEMENT STOCKHOLDERS TO BE TRANSFERRED, AGAINST RECEIPT OF THE PURCHASE
PRICE THEREFOR, INCLUDING CERTIFICATES REPRESENTING THE SHARES OF THE MANAGEMENT
STOCKHOLDERS TO BE TRANSFERRED, WHICH SHALL BE DULY ENDORSED FOR TRANSFER WITH
ALL APPLICABLE STOCK TRANSFER TAX STAMPS ATTACHED, PAID OR OTHERWISE PROVIDED
FOR BY THE MANAGEMENT STOCKHOLDERS;

 

(IV)                              THE CONSIDERATION PAYABLE IN RESPECT OF EACH
SHARE OF COMMON STOCK IN CONNECTION WITH ANY DRAG-ALONG SALE SHALL EQUAL THE
CONSIDERATION PAYABLE IN RESPECT OF EACH SHARE OF COMMON STOCK TRANSFERRED BY
THE PARENT STOCKHOLDERS OR, IF IN CONNECTION WITH A PARENT DRAG-ALONG SALE, THE
CONSIDERATION PAYABLE IN RESPECT OF EACH CLASS A UNIT TRANSFERRED; AND

 

10

--------------------------------------------------------------------------------


 

(V)                                 THERE SHALL BE NO LIABILITY ON THE PART OF
ANY MEMBER, THE PARENT STOCKHOLDERS OR THE COMPANY TO THE MANAGEMENT
STOCKHOLDERS IF ANY DRAG-ALONG SALE IS NOT CONSUMMATED FOR WHATEVER REASON.  FOR
THE AVOIDANCE OF DOUBT, THE DETERMINATION OF WHETHER TO EFFECT A DRAG-ALONG SALE
SHALL BE IN THE SOLE AND ABSOLUTE DISCRETION OF THE PARENT STOCKHOLDERS (OR THE
APPLICABLE MEMBERS).

 

2.4                                 Tag-Along Right.

 

(a)                                  If, at any time prior to an Initial Public
Offering, (i) a Parent Tag-Along Notice is delivered or (ii) in connection with
a Transfer by the Parent Stockholders to a Third-Party Purchaser of Shares that,
as to this clause (ii) only and together with Shares previously Transferred,
represent five percent (5%) or more of the Shares held by the Parent as of the
date hereof (each, a “Tag-Along Sale”), the Management Stockholders shall have
the right (but not the obligation) (such right, the “Tag-Along Right”) to
require the Parent Stockholders (or the Members) to cause the Third-Party
Purchaser to purchase (A) if the Tag-Along Sale is not effected pursuant to a
Parent Tag-Along Sale, as to each Management Stockholder other than the Phantom
Stockholders (solely in their capacity as such), a number of shares of Common
Stock determined in accordance with Section 2.6(b), (B) if the Tag-Along Sale is
effected pursuant to a Parent Tag-Along Sale, (x) as to each Management
Stockholder other than the Chairman and the Phantom Stockholders (solely in
their capacity as such), the number of shares of Common Stock determined in
accordance with Section 2.6(b) and (y) as to the Chairman, the Chairman Transfer
Amount, and (C) as to the Phantom Stockholders (solely in their capacity as
such), the number of shares of Common Stock to be issued to settle a Phantom
Stock award immediately prior to and as a result of such Tag-Along Sale computed
in accordance with Section 6(b) of the Phantom Stock Plan.  Prior to completing
a Tag-Along Sale, the Parent Stockholders shall provide no less than fifteen
(15) calendar days’ (and shall use commercially reasonable efforts to provide
thirty (30) calendar days’) prior written notice to the Management Stockholders
(the “Tag-Along Notice”) setting forth (1) the number of Shares of the Parent
Stockholders (or the Parent Transfer Units) proposed to be Transferred, (2) the
proposed purchase price to be paid by the Third Party Purchaser for the Shares
to be Transferred and (3) the other principal terms of the Tag-Along Sale.  No
later than fourteen (14) calendar days after delivery of the Tag-Along Notice,
each Management Stockholder may exercise the Tag-Along Right by delivering to
the Parent Stockholders written notice of his or her irrevocable agreement to
participate in the proposed Transfer on the terms and conditions provided for in
this Section 2.4 (the “Tag-Along Exercise Notice”).  If applicable, the number
of Shares proposed to be Transferred to the Third-Party Purchaser by the Parent
Stockholders shall be reduced by the number of Shares to be Transferred by the
Management Stockholders.  The failure of any of the Management Stockholders to
deliver the Tag-Along Exercise Notice within the period described above shall be
deemed to be a waiver by such Management Stockholder of such Tag-Along Right
under this Section 2.4.

 

(b)                                 In the event that any of the Management
Stockholders deliver the Tag-Along Exercise Notice to the Parent Stockholders:

 

11

--------------------------------------------------------------------------------


 

(I)                                     PRIOR TO THE CLOSING OF ANY SUCH
PROPOSED TAG-ALONG SALE, SUCH MANAGEMENT STOCKHOLDERS SHALL EXECUTE ANY PURCHASE
OR SALE AGREEMENT AND ANY OTHER CERTIFICATE, INSTRUMENT OR AGREEMENT REASONABLY
REQUESTED BY THE PARENT STOCKHOLDERS OR THE THIRD-PARTY PURCHASER TO CONSUMMATE
THE PROPOSED TAG-ALONG SALE, CONTAINING TERMS NO LESS FAVORABLE TO SUCH
MANAGEMENT STOCKHOLDERS THAN THOSE EXECUTED BY THE PARENT STOCKHOLDERS (OR THE
MEMBERS) WITH RESPECT TO THE SHARES (OR UNITS) PROPOSED TO BE TRANSFERRED IN
CONNECTION WITH SUCH TAG-ALONG SALE.  FOR THE AVOIDANCE OF DOUBT, SUCH
MANAGEMENT STOCKHOLDERS SHALL BE REQUIRED (A) TO BEAR, TO THE EXTENT NOT BORNE
BY THE COMPANY, THEIR PRO RATA SHARE (BASED UPON THE PERCENTAGE OF THE TOTAL
CONSIDERATION TO WHICH EACH SUCH PERSON IS ENTITLED IN RESPECT OF THE TAG-ALONG
SALE) OF ANY INDEMNITIES, ESCROWS, HOLDBACKS OR ADJUSTMENTS IN PURCHASE PRICE
ESTABLISHED PURSUANT TO THE AGREEMENT EVIDENCING SUCH TRANSFER AND (B) TO MAKE
SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS AND ENTER INTO SUCH AGREEMENTS
CUSTOMARILY MADE OR ENTERED INTO IN SIMILAR TRANSACTIONS;

 

(II)                                  THE PARENT STOCKHOLDER AND EACH SUCH
MANAGEMENT STOCKHOLDER SHALL BEAR THEIR RESPECTIVE PRO RATA SHARE (BASED UPON
THE PERCENTAGE OF THE TOTAL CONSIDERATION TO WHICH EACH SUCH PERSON IS ENTITLED
IN RESPECT OF THE TAG-ALONG SALE) OF THE COSTS INCURRED IN CONNECTION WITH SUCH
TAG-ALONG SALE TO THE EXTENT SUCH COSTS ARE INCURRED FOR THE BENEFIT OF THE
PARENT STOCKHOLDERS (OR THE MEMBERS) AND SUCH MANAGEMENT STOCKHOLDERS AND ARE
NOT OTHERWISE PAID BY THE COMPANY OR THE THIRD-PARTY PURCHASER, WITH THE
UNDERSTANDING THAT THE COMPANY SHALL PAY SUCH COSTS UNLESS PROHIBITED FROM DOING
SO BY THE TERMS OF THE TRANSACTION; PROVIDED, HOWEVER, THAT COSTS INCURRED BY
EACH MEMBER, PARENT STOCKHOLDER AND EACH SUCH MANAGEMENT STOCKHOLDER, AS
APPLICABLE, ON THEIR OWN BEHALF SHALL NOT BE CONSIDERED TO BE COSTS OF THE
TRANSACTION HEREUNDER;

 

(III)                               AT THE CLOSING OF ANY SUCH PROPOSED
TAG-ALONG SALE, SUCH MANAGEMENT STOCKHOLDERS SHALL DELIVER TO THE PARENT
STOCKHOLDERS OR THE THIRD-PARTY PURCHASER SUCH INSTRUMENTS OF TRANSFER AS SHALL
BE REQUESTED BY THE PARENT STOCKHOLDERS OR THE THIRD-PARTY PURCHASER WITH
RESPECT TO THE SHARES OF SUCH MANAGEMENT STOCKHOLDERS TO BE TRANSFERRED, AGAINST
RECEIPT OF THE PURCHASE PRICE THEREFOR, INCLUDING CERTIFICATES REPRESENTING THE
SHARES OF SUCH MANAGEMENT STOCKHOLDERS TO BE TRANSFERRED, WHICH SHALL BE DULY
ENDORSED FOR TRANSFER WITH ALL APPLICABLE STOCK TRANSFER TAX STAMPS ATTACHED,
PAID OR OTHERWISE PROVIDED FOR BY SUCH MANAGEMENT STOCKHOLDERS;

 

(IV)                              THE CONSIDERATION PAYABLE IN RESPECT OF EACH
SHARE OF COMMON STOCK IN CONNECTION WITH ANY TAG-ALONG SALE SHALL EQUAL THE
CONSIDERATION PAYABLE IN RESPECT OF EACH SHARE OF COMMON STOCK TRANSFERRED BY
THE PARENT STOCKHOLDERS OR, IF IN CONNECTION WITH A PARENT TAG-ALONG SALE, THE
CONSIDERATION IN RESPECT OF EACH CLASS A UNIT TRANSFERRED; AND

 

(V)                                 THERE SHALL BE NO LIABILITY ON THE PART OF
ANY MEMBER, THE PARENT STOCKHOLDERS OR THE COMPANY TO THE MANAGEMENT
STOCKHOLDERS IF THE TAG-ALONG SALE IS NOT CONSUMMATED FOR WHATEVER REASON.  FOR
THE AVOIDANCE OF DOUBT,

 

12

--------------------------------------------------------------------------------


 

THE DETERMINATION OF WHETHER TO EFFECT A TAG-ALONG SALE SHALL BE IN THE SOLE AND
ABSOLUTE DISCRETION OF THE PARENT STOCKHOLDERS (OR THE APPLICABLE MEMBERS).

 

2.5                                 Conditions to Transfers.  In addition to all
other terms and conditions contained in this Agreement, no Transfers to which
the provisions of Section 2.2 would apply (other than any Transfer pursuant to
Section 2.3 or 2.4) shall be complete or effective for any purpose unless prior
thereto:

 

(a)                                  the Transferor shall have provided to the
Company (i) at least five (5) Business Days’ prior notice of such Transfer or in
the case of a Transfer by reason of death pursuant to 2.2(a), at least five (5)
Business Days’ notice prior to the proposed effectiveness of such Transfer for
purposes of this Agreement and (ii) in the case of the Management Stockholders,
a certificate of the Transferor, delivered with such notice, containing a
statement as to which provision of Section 2.2 is applicable to such Transfer,
together with such information as is reasonably necessary for the Board of
Directors to determine whether such Transfer is permitted thereby;

 

(b)                                 the Transferee of such Shares shall have
executed and delivered to the Company a joinder in the form of Exhibit A
pursuant to which it shall become a party to and be bound by the applicable
terms and provisions of this Agreement; provided, however, that any Transferee
of Parent shall not be bound by or otherwise subject to Section 2.4 (Tag-Along
Rights); provided, further, that to the extent any such Permitted Transferee is
a Third-Party Purchaser pursuant to a Drag-Along Sale or Tag-Along Sale such
Permitted Transferee shall not have any rights pursuant to Section 2.4
(Tag-Along Right); and

 

(c)                                  if requested by the Company and at the
Company’s expense, counsel to the Transferee of such Shares shall have delivered
to the Company an opinion reasonably satisfactory in form and substance to the
Company, to the effect that such Transfer would not violate the Securities Act
or any state securities or “blue sky” laws applicable to the Company or the
Shares to be Transferred.

 

2.6                                 Apportionment.  Each of the parties hereby
acknowledges and agrees that with respect to the number of shares of Common
Stock to be Transferred by a Management Stockholder (other than in his or her
capacity as a Phantom Stockholder) pursuant to Section 2.3 or 2.4 the following
shall apply:

 

(a)                                  in connection with a Drag-Along Sale, the
number of shares of Common Stock to be Transferred by each such Management
Stockholder shall be comprised of (i) the number of shares of Common Stock held
by such Management Stockholder (excluding Options) multiplied by the Parent
Transfer Percentage Interest and (ii) a number of shares of Common Stock to be
obtained through the exercise (whether on a cashless exercise basis or
otherwise) of Options equal to the number of vested Options held by such
Management Stockholder (after giving effect to any acceleration of vesting
resulting from such Drag-Along Sale) multiplied by the Parent Transfer
Percentage Interest; or

 

13

--------------------------------------------------------------------------------


 

(b)                                 in connection with a Tag-Along Sale, the
number of shares of Common Stock to be Transferred by each such Management
Stockholder shall be comprised of (i) the number of shares of Common Stock held
by such Management Stockholder (excluding Options) equal to the product of the
Percentage Interest of such Management Stockholders as of such date (the
numerator of such Percentage Interest to be calculated only as to such
Management Stockholder’s shares of Common Stock and not Options) multiplied by
the number of shares of Common Stock proposed to be Transferred by the Parent
Stockholders pursuant to such Tag-Along Sale (or the Parent Transfer Units in
the case of a Parent Tag-Along Sale) and (ii) a number of shares of Common Stock
to be obtained through the exercise (whether on a cashless basis or otherwise)
of Options equal to the product of the Percentage Interest of such Management
Stockholder as of such date (the numerator of such Percentage Interest to be
calculated only as to such Management Stockholder’s Options and not shares of
Common Stock) multiplied by the number of shares of Common Stock proposed to be
Transferred by the Parent Stockholders pursuant to such Tag-Along Sale (or the
Parent Transfer Units in the case of a Parent Tag-Along Sale); provided,
however, that in the case of the Chairman in connection with a Parent Tag-Along
Sale, the number of shares of Common Stock to be Transferred by the Chairman in
respect of Options shall be limited to the number of such shares, if any, that
constitute all or a portion of the Chairman Transfer Amount.

 

ARTICLE III

 

OTHER RIGHTS

 

3.1                                 Initial Public Offering.

 

(a)                                  Conversion Rights.  In connection with an
Initial Public Offering, (i) upon not less than thirty (30) calendar days’ prior
written notice, (A) each Stockholder may elect to convert such Stockholder’s
shares of Common Stock into Equity Securities of the IPO Entity and (B) the
Management Stockholders may elect to convert their Options into options to
purchase Equity Securities of the IPO Entity in accordance with the terms of the
applicable option award agreement and (ii) shares of Phantom Stock shall be
settled and converted in accordance with Section 6(c) of the Phantom Stock
Plan.  The terms and conditions of any conversion with respect to shares of
Common Stock, Phantom Stock and Options held by the Management Stockholders
shall be no less favorable than those applicable to the shares of Common Stock
held by the Parent Stockholders.  Following the Initial Public Offering and a
conversion pursuant to this Section 3.1(a) references to shares of Common Stock
in this Agreement, the Option Plan, the Phantom Stock Plan and the applicable
Option and Phantom Stock award agreements shall be deemed to refer to Equity
Securities of the IPO Entity that are issued pursuant to this Section 3.1(a) and
references to the Company in this Agreement, the Option Plan, the Phantom Stock
Plan and applicable Option and Phantom Stock award agreements shall be deemed to
refer to the IPO Entity.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Form S-8.  Upon an Initial Public Offering,
the IPO Entity will use commercially reasonable efforts to register under the
Securities Act the Equity Securities to be acquired pursuant to the Option Plan
and the Phantom Stock Plan, to the extent not exercised or settled, on a Form
S-8 provided that in the reasonable judgment of the Board of Directors (or the
managing underwriter in the Initial Public Offering) such a registration on Form
S-8 could not reasonably be expected to have an adverse effect on the market for
the securities being registered in the Initial Public Offering.

 

3.2                                 Registration Rights.

 

(a)                                  Demand Registrations.  Subject to
Section 3.3, at any time, and from time to time, the Parent Stockholders may
make a written request to the Company or its successor to register all or any
portion of its shares of Common Stock under the Securities Act (other than
pursuant to a Registration Statement on Form S-4 or S-8 or any successor or
similar forms thereto) (one or more registrations made in response to such a
written request by the Parent Stockholders, a “Demand Registration”).  The
written request shall state the number of shares of Common Stock held by the
Parent Stockholders proposed to be Transferred and the proposed method or
methods of disposition.  Upon the Company’s receipt of such written request by
the Parent Stockholders:

 

(I)                                     THE COMPANY SHALL REGISTER THE SHARES OF
COMMON STOCK STATED IN SUCH REQUEST AND SHALL USE ITS REASONABLE BEST EFFORTS TO
CAUSE ANY SUCH DEMAND REGISTRATION TO BECOME EFFECTIVE AS PROMPTLY AS
PRACTICABLE AFTER IT RECEIVES ANY REQUEST FROM A PARENT STOCKHOLDER RELATING TO
SUCH DEMAND REGISTRATION, UNLESS THE BOARD OF DIRECTORS (OR THE BOARD OF
DIRECTORS OF THE IPO ENTITY), IN ITS GOOD FAITH JUDGMENT, DETERMINES THAT ANY
REGISTRATION OF SUCH SHARES SHOULD NOT BE MADE OR CONTINUED BECAUSE IT WOULD
MATERIALLY INTERFERE WITH ANY MATERIAL FINANCING, ACQUISITION, CORPORATE
REORGANIZATION OR MERGER OR OTHER MATERIAL TRANSACTION INVOLVING THE COMPANY OR
THE IPO ENTITY (A “VALID BUSINESS REASON”), IN WHICH INSTANCE THE COMPANY MAY
(X) POSTPONE FILING A REGISTRATION STATEMENT RELATING TO SUCH DEMAND
REGISTRATION UNTIL SUCH VALID BUSINESS REASON NO LONGER EXISTS AND (Y) IN CASE A
REGISTRATION STATEMENT HAS BEEN FILED RELATING TO A DEMAND REGISTRATION, THE
COMPANY OR THE IPO ENTITY, UPON THE APPROVAL OF A MAJORITY OF THE BOARD OF
DIRECTORS, MAY CAUSE SUCH REGISTRATION STATEMENT TO BE WITHDRAWN AND ITS
EFFECTIVENESS TERMINATED OR MAY POSTPONE AMENDING OR SUPPLEMENTING SUCH
REGISTRATION STATEMENT UPON WRITTEN NOTICE TO THE PARENT STOCKHOLDERS AND THE
MANAGEMENT STOCKHOLDERS OF SUCH DETERMINATION, IN EACH CASE, PROMPTLY AFTER THE
OCCURRENCE THEREOF; AND

 

(II)                                  WITHIN TEN (10) CALENDAR DAYS AFTER THE
COMPANY’S RECEIPT OF ANY REQUEST FOR SUCH DEMAND REGISTRATION FROM A PARENT
STOCKHOLDER, THE COMPANY SHALL GIVE WRITTEN NOTICE THEREOF TO THE MANAGEMENT
STOCKHOLDERS AND THE MANAGEMENT STOCKHOLDERS MAY, WITHIN FIVE (5) BUSINESS DAYS
AFTER RECEIPT OF SUCH WRITTEN NOTICE, SEND TO THE COMPANY A WRITTEN REQUEST TO
INCLUDE IN SUCH DEMAND REGISTRATION THE NUMBER OF SHARES OF COMMON STOCK EQUAL
TO THE PRODUCT OF THE NUMBER OF SHARES OF COMMON STOCK HELD BY THE MANAGEMENT
STOCKHOLDERS AS OF SUCH TIME

 

15

--------------------------------------------------------------------------------


 

MULTIPLIED BY THE QUOTIENT OBTAINED BY DIVIDING THE NUMBER OF SHARES OF COMMON
STOCK TO BE REGISTERED BY THE PARENT STOCKHOLDERS PURSUANT TO SUCH DEMAND
REGISTRATION BY THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK HELD BY THE
PARENT STOCKHOLDERS AS OF SUCH TIME. SUCH WRITTEN REQUEST SHALL BE IRREVOCABLE. 
THE FAILURE OF ANY OF THE MANAGEMENT STOCKHOLDERS TO SEND TO THE COMPANY SUCH
IRREVOCABLE WRITTEN REQUEST WITHIN SUCH FIVE (5) BUSINESS DAY PERIOD SHALL BE
DEEMED TO BE A WAIVER BY SUCH MANAGEMENT STOCKHOLDER OF HIS OR HER RIGHTS UNDER
THIS SECTION 3.2(A) WITH RESPECT TO SUCH DEMAND REGISTRATION.  IN CONNECTION
WITH ANY SUCH DEMAND REGISTRATION INVOLVING AN UNDERWRITTEN OFFERING, NONE OF
THE SHARES OF COMMON STOCK HELD BY ANY OF THE MANAGEMENT STOCKHOLDERS STATED IN
SUCH IRREVOCABLE WRITTEN REQUEST FOR INCLUSION SHALL BE INCLUDED UNLESS SUCH
MANAGEMENT STOCKHOLDERS ACCEPT THE TERMS OF THE OFFERING PURSUANT TO SUCH DEMAND
REGISTRATION AS AGREED UPON BY THE COMPANY, THE PARENT STOCKHOLDERS AND THE
UNDERWRITER(S).

 

(b)                                 Company Registration.  If the Company, at
any time, or from time to time, proposes to register any of its Common Stock by
filing a registration statement under the Securities Act (other than a
registration on Form S-4 or S-8 or any successor or similar forms thereto),
solely for the sale on its own account, on a form and in a manner that would
permit registration of Common Stock for sale to the public under the Securities
Act, the Company shall use its reasonable best efforts to afford each
Stockholder an opportunity to include in such registration statement all or part
of the Common Stock held by such Stockholders by notifying such Stockholders at
least fifteen (15) Business Days prior to the filing of such registration
statement (the “Piggyback Notice”).  Each Stockholder shall have five (5)
Business Days after the delivery of the Piggyback Notice to notify the Company
in writing that it desires to include its Common Stock in such offering,
specifying the number of shares of Common Stock that it proposes to include
therein; provided, however, that in no event shall the number of shares of
Common Stock to be included by the Management Stockholders exceed the product of
the number of shares of Common Stock held by the Management Stockholders as of
such time multiplied by the quotient obtained by dividing the number of shares
of Common Stock to be registered by the Parent Stockholders by the aggregate
number of shares of Common Stock held by the Parent Stockholders as of such
time.  Each Stockholder’s rights to register its Common Stock under this
Section 3.2 shall terminate with respect to the applicable offering if such
Stockholder has not exercised its piggyback registration rights within such five
(5) Business Day period.  Notwithstanding anything to the contrary herein, the
Company shall not be obligated to effect any registration of Common Stock held
by a Stockholder under this Section 3.2 incidental to the registration of any of
its securities in connection with mergers, acquisitions, convertible securities,
exchange offers, dividend reinvestment plans, employee stock ownership plans or
other employee benefit plans, and the Company shall have the right to terminate
or withdraw any registration initiated by it prior to the effectiveness of such
registration whether or not any Stockholder has elected to include its Common
Stock in such registration and there shall be no liability on the part of the
Company to the Stockholders if any registration is not consummated for whatever
reason.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Limitations on Piggyback Registration. 
Notwithstanding any other provision of this Agreement, if the registration
statement is for an underwritten offering and the underwriter determines in good
faith that marketing factors require a limitation of the number of shares of
Common Stock to be underwritten, the number of shares of Common Stock proposed
to be registered by any Stockholder under this Section 3.2 shall be subject to
customary underwriter cutbacks, and in all cases the Common Stock being offered
by the Company shall have priority over any Common Stock proposed to be
registered by any Stockholder; provided, however, that such cutback will be on a
pro rata basis determined using the number of shares of Common Stock proposed to
be registered by each such Stockholder.  Each Stockholder agrees to execute
reasonably acceptable documents to effect the exercise of any of its piggyback
registration rights pursuant to this Section 3.2.

 

(d)                                 Exercise of Rights; Expenses; Underwriters. 
The Company shall bear all expenses in connection with any registration of any
Stockholder’s Common Stock under this Section 3.2 (other than the fees and
expenses of counsel for such Stockholder and any underwriting discounts on the
Common Stock included in the registration by such Stockholder).  In no event
shall any Stockholder other than the Parent Stockholders (on behalf of the
Stockholders) have the right to select the underwriters of any underwritten
offering of the Company that it participates in pursuant to this Section 3.2.

 

(e)                                  Subsidiary Registration Rights.  To the
extent that an Initial Public Offering or other registration is consummated with
respect to any IPO Entity other than the Company, the Stockholders shall have
registration rights, substantially similar to the registration rights set forth
in this Section 3.2 with respect to the Equity Securities held in such IPO
Entity (including, without limitation, Equity Securities acquired in such
Subsidiary pursuant to the conversion under Section 3.1(a)).

 

(f)                                    Terms.  Any registration statement
effected pursuant to this Section 3.2 shall, as to the terms and conditions on
which shares of Common Stock may be sold pursuant to such registration
statement, be no less favorable in respect of shares of Common Stock held by the
Management Stockholders than in respect of such shares held by the Parent
Stockholders.  For the avoidance of doubt, the Management Stockholders
acknowledge and agree that nothing in this Section 3.2 shall constitute a
guarantee or other commitment or understanding as to (i) the price at which such
shares may be sold or (ii) the Management Stockholders being afforded the
opportunity to Transfer such shares to one or more Persons to whom the Parent
Stockholders propose to Transfer shares of Common Stock (other than the general
public).

 

3.3                                 Holdback Agreements.  In connection with an
Initial Public Offering or any underwritten Public Sale, to the extent requested
by the Company or the underwriter of such offering, each Stockholder agrees
(a) not to effect any public distribution of any Shares, including a sale
pursuant to Rule 144 under the Securities Act, or offer or contract to sell
(including any short sale), grant any option to purchase or enter into any
hedging or similar transaction with the same economic effect as a sale of any

 

17

--------------------------------------------------------------------------------


 

Shares and (y) not to make any request for a Demand Registration under this
Agreement, during the one hundred eighty (180) calendar day period (or any
shorter period mutually agreed upon by such Stockholder and the requesting
party, which shall apply to all Stockholders) beginning on the effective date of
the registration statement (except as part of such registration) for such
Initial Public Offering or underwritten Public Sale.  No Stockholder holding
Shares subject to this Section 3.3 shall be released from any obligation under
any agreement, arrangement or understanding entered into with respect to this
Section 3.3 unless all other Stockholders holding Shares subject to the same
obligation are also released.

 

3.4                                 Dividends.  Prior to the issuance of any
dividend on the Common Stock by the Company, the Company shall provide the
Chairman with ten (10) Business Days’ prior written notice.  During such ten
(10) Business Day period the Chairman shall be entitled to exercise (for cash)
all of his vested Options in accordance with the Chairman’s Stock Option
Agreement.

 

ARTICLE IV



AFTER-ACQUIRED SECURITIES; AGREEMENT TO BE BOUND

 

4.1                                 After-Acquired Securities.  All of the
provisions of this Agreement shall apply to all of the Shares now owned or which
may be issued or Transferred hereafter to a Stockholder in consequence of any
additional issuance, purchase, exchange or reclassification of any of such
Shares, corporate reorganization, or any other form of recapitalization,
consolidation, merger, share split or share dividend, or which are acquired by a
Stockholder in any other manner.

 

4.2                                 Agreement to be Bound.  The Company shall
not grant any Options or award shares of Phantom Stock, pursuant to the Stock
Option Plan or the Phantom Stock Plan, as applicable, to any Person not a party
to this Agreement, unless either (a) such Person has agreed in writing to be
bound by the terms and conditions of this Agreement pursuant to a joinder
substantially in the form attached hereto as Exhibit A or (b) such Person has
entered into an agreement with the Company restricting the Transfer of its or
his shares of Common Stock underlying Options or Phantom Stock in form and
substance reasonably satisfactory to the Parent Stockholders.  Upon becoming a
party to this Agreement, such Person shall be deemed to be, and shall be subject
to the same obligations as, a Management Stockholder hereunder.  Any grant of
Options by the Company in violation of this Section 4.2 shall be null and void
ab initio.

 

ARTICLE V



CORPORATE GOVERNANCE

 

5.1                                 General.  From and after the execution of
this Agreement, at any regular or special meeting of stockholders of the Company
(each, a “Stockholders Meeting”) (a) each Stockholder shall vote its Shares, and
each Stockholder and the Company shall take all other actions necessary, to give
effect to the provisions of this

 

18

--------------------------------------------------------------------------------


 

Agreement (including Section 5.3) and (b) each Stockholder shall vote his or its
Shares, upon any matter submitted for action by the Company’s stockholders or
with respect to which such Stockholder may vote, in conformity with the specific
terms and provisions of this Agreement and the Charter Documents.

 

5.2                                 Stockholder Actions.  In order to effectuate
the provisions of this Agreement, each Stockholder (a) hereby agrees that when
any action or vote is required to be taken by such Stockholder pursuant to this
Agreement, such Stockholder shall use his or its reasonable best efforts to
call, or cause the appropriate officers and directors of the Company to call, a
Stockholders Meeting and (b) shall use his or its reasonable best efforts to
cause the Board of Directors to adopt, at a meeting of the Board of Directors,
all the resolutions necessary to effectuate the provisions of this Agreement.

 

5.3                                 Election of Directors; Number and
Composition.

 

(a)                                  Each Stockholder shall vote its Shares at
any Stockholders Meeting and take all other actions necessary to ensure that the
number of directors constituting the entire Board of Directors shall be seven.

 

(b)                                 Each Stockholder shall vote its Shares at
any Stockholders Meeting called for the purpose of filling the positions on the
Board of Directors and take all other actions necessary to ensure the election
to the Board of Directors of four individuals designated by the Parent
Stockholders (collectively, the “Parent Directors” and each a “Parent
Director”).

 

(c)                                  For so long as the Chairman is employed by
Duane Reade, each Stockholder shall vote its Shares at any Stockholders Meeting
called for the purpose of filling the positions on the Board of Directors and
take all other actions necessary to ensure the election to the Board of
Directors of the Chairman as a member and the chairman of the Board of Directors
(the “Management Director”).

 

(d)                                 Each Stockholder shall vote its Shares at
any Stockholders Meeting called for the purpose of filling the positions on the
Board of Directors and take all other actions necessary to ensure the election
to the Board of Directors of two Independent Directors designated by the Parent
Stockholders.

 

(e)                                  The Company shall, in connection with
filling the positions on the board of directors of any Subsidiary of the Company
(other than, at the election of the Parent Stockholders as the same may be
revoked or made from time to time, Duane Reade International, Inc.), take all
actions necessary to cause the composition of such board to be the same as the
composition of the Board of Directors.

 

(f)                                    Any action to be taken at a Stockholders
Meeting may be taken pursuant to a written consent executed in lieu of such
Stockholders Meeting in accordance with the Charter Documents.

 

19

--------------------------------------------------------------------------------


 

(g)                                 Notwithstanding anything to the contrary
contained herein, any vacancy on the Board of Directors shall not affect the
validity of any action taken by the Board of Directors, to the extent such
action is otherwise validly taken in accordance with the General Corporation Law
of the State of Delaware.

 

5.4                                 Removal and Replacement of Directors.

 

(a)                                  Removal of Parent Directors.  If at any
time the Parent Stockholders notify the other Stockholders of their wish to
remove at any time and for any reason (or no reason) a Parent Director, then
each Stockholder shall vote all of its Shares so as to remove such Parent
Director.

 

(b)                                 Removal of Management Director.  The
Management Director may only be removed, as Chairman of the Board of Directors,
in accordance with the terms of the Chairman Employment Agreement.

 

(c)                                  Replacement of Directors.

 

(I)                                     IF AT ANY TIME, A VACANCY IS CREATED ON
THE BOARD OF DIRECTORS BY REASON OF THE INCAPACITY, DEATH, REMOVAL OR
RESIGNATION OF EITHER (X) ANY OF THE PARENT DIRECTORS DESIGNATED PURSUANT TO
SECTION 5.3(B) OR (Y) ANY OF THE INDEPENDENT DIRECTORS DESIGNATED PURSUANT TO
SECTION 5.3(D), THEN THE PARENT STOCKHOLDERS SHALL DESIGNATE A QUALIFIED
INDIVIDUAL WHO SHALL BE ELECTED TO FILL THE VACANCY UNTIL THE NEXT STOCKHOLDERS
MEETING.

 

(II)                                  UPON RECEIPT OF NOTICE OF THE DESIGNATION
OF A NOMINEE PURSUANT TO SECTION 5.4(B)(I), EACH STOCKHOLDER SHALL, AS SOON AS
PRACTICABLE AFTER THE DATE OF SUCH NOTICE, TAKE ALL REASONABLE ACTIONS,
INCLUDING THE VOTING OF ITS SHARES, TO ELECT THE DIRECTOR SO DESIGNATED TO FILL
THE VACANCY.

 

5.5                                 Reimbursement of Expenses.  The Company
shall reimburse the Parent Directors, the Management Director and the
Independent Directors, or their respective designees, for all reasonable travel
and accommodation expenses incurred by the Parent Directors, the Management
Director and the Independent Directors in connection with the performance of
their duties as directors of the Company upon presentation of appropriate
documentation therefor.

 

ARTICLE VI

 

STOCK CERTIFICATE LEGEND

 

6.1                                 A copy of this Agreement shall be filed with
the Secretary of the Company and kept with the records of the Company.  Each
certificate representing Shares now held or hereafter acquired by any
Stockholder shall for as long as this Agreement is effective bear legends
substantially in the following forms:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY

 

20

--------------------------------------------------------------------------------


 

STATE.  THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.

 

THE SALE, ASSIGNMENT, HYPOTHECATION, PLEDGE, ENCUMBRANCE OR OTHER DISPOSITION
(EACH A “TRANSFER”) AND VOTING OF ANY OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE RESTRICTED BY THE TERMS OF THE STOCKHOLDERS AND REGISTRATION
RIGHTS AGREEMENT, DATED JULY 30, 2004, AMONG THE COMPANY AND THE OTHER PERSONS
NAMED THEREIN, A COPY OF WHICH MAY BE INSPECTED AT THE COMPANY’S PRINCIPAL
OFFICE.  THE COMPANY WILL NOT REGISTER THE TRANSFER OF SUCH SECURITIES ON THE
BOOKS OF THE COMPANY UNLESS AND UNTIL THE TRANSFER HAS BEEN MADE IN COMPLIANCE
WITH THE TERMS OF THE STOCKHOLDERS AND REGISTRATION RIGHTS AGREEMENT.

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1                                 Notices.  Wherever provision is made in this
Agreement for the giving of any notice, such notice shall be in writing and
shall be delivered personally to such party, or sent by facsimile transmission
or overnight courier:

 

(a)                                  if to the Company:

 

Duane Reade Holdings, Inc.
c/o Oak Hill Capital Partners, L.P.
201 Main Street
Fort Worth, TX  76102
Facsimile:  (817) 339-7350
Attention:  Ray Pinson

 

with a copy to:

 

Oak Hill Capital Management, Inc.
Park Avenue Tower
65 East 55th Street, 36 Floor
New York, NY 10022
Facsimile:  (212) 758-3572
Attention:  John R. Monsky, Esq.

 

21

--------------------------------------------------------------------------------


 

and

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Facsimile: (212) 757-3990
Attention:  Robert B. Schumer, Esq.

 

(b)                                 if to the Parent Stockholders:

 

Duane Reade Shareholders, LLC
c/o Oak Hill Capital Partners, L.P.
201 Main Street
Fort Worth, TX  76102
Facsimile:  (817) 339-7350
Attention:  Ray Pinson



with a copy to:

 

Oak Hill Capital Management, Inc.
Park Avenue Tower
65 East 55th Street, 36 Floor
New York, NY 10022
Facsimile:  (212) 758-3572
Attention:  John R. Monsky, Esq.

 

and

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Facsimile: (212) 757-3990
Attention:  Robert B. Schumer, Esq.

 

(c)                                  if to the Chairman:

 

Anthony J. Cuti
c/o Duane Reade Inc.
440 Ninth Avenue, 6th Floor
New York, NY  10001
Facsimile:  (212) 244-6525

 

with a copy to:

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY  10022-6069

Facsimile:  (212) 848-7179

Attention:  Kenneth J. Laverriere, Esq.

 

22

--------------------------------------------------------------------------------


 

(d)                                 if to any other Management Stockholder, at
his or her address as it appears on the record books of the Company;

 

with a copy to:

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY  10022-6069

Facsimile:  (212) 848-7179

Attention:  Kenneth J. Laverriere, Esq.

 

(e)                                  if to any other Stockholder, at its address
as it appears on the record books of the Company;

 

or to such other address, in any such case, as any party hereto shall have last
designated by notice to the other party.  Notice shall be deemed to have been
given on the day that it is so delivered personally or sent by facsimile
transmission and the appropriate confirmation of successful transmission is
received.  If sent by overnight courier, notice shall be deemed to have been
given the next Business Day after such communication is sent to the specified
address.  Any party may change its address for notices by giving written notice
of such change to the other parties and the Company.

 

7.2                                 Entire Agreement.  This Agreement, together
with the Exhibits and Schedules hereto and documents incorporated by reference
herein, constitutes the entire agreement of the parties hereto and supersedes
any prior understandings or written or oral agreements between the parties with
respect to the subject matter hereof.  Notwithstanding the foregoing, this
Agreement shall in no way supersede the terms of the Employment Agreement (other
than those contained in Exhibit III to the Employment Agreement) or interfere
with any rights of the Chairman pursuant to the Employment Agreement.  To the
extent any of the rights and/or obligations set forth herein are duplicative of
any rights and/or obligations set forth in the LLC Agreement or the Preemptive
Rights Agreement then this Agreement, the LLC Agreement and the Preemptive
Rights Agreement shall be interpreted construed to eliminate any such
duplication.

 

7.3                                 Amendment.  Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by any party from
the terms of any provision of this Agreement, shall be effective only if it is
made or given in writing and signed by (i) the Company and (ii) the Parent
Stockholders.  Any such amendment, supplement, modification, waiver or consent
shall be binding upon the Company and all of the Stockholders.  Notwithstanding
the above, any amendment that has a material adverse

 

23

--------------------------------------------------------------------------------


 

effect on the rights granted herein to (a) the Management Stockholders
(including the Chairman), shall not be effective against the Management
Stockholders without the approval of the Management Stockholders holding a
majority of the voting power of the Shares held by the Management Stockholders
and (b) the Chairman, shall not be effective against the Chairman without the
approval of the Chairman.

 

7.4                                 No Waivers.  No delay on the part of any
party in exercising any right hereunder shall operate as a waiver thereof, nor
shall any waiver, express or implied, by any party of any right hereunder or of
any failure to perform or breach hereof by any other party constitute or be
deemed a waiver of any other right hereunder or of any other failure to perform
or breach hereof by the same or any other party, whether of a similar or
dissimilar nature thereof.

 

7.5                                 Applicable Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the principles of conflicts of law thereof.

 

7.6                                 SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL; SELECTION OF FORUM.  EACH PARTY HERETO AGREES THAT IT SHALL BRING ANY
ACTION OR PROCEEDING IN RESPECT OF ANY CLAIM ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTAINED IN OR CONTEMPLATED BY THIS AGREEMENT,
WHETHER IN TORT OR CONTRACT OR AT LAW OR IN EQUITY, EXCLUSIVELY IN (A) THE
FEDERAL OR STATE COURTS LOCATED IN NEW YORK, NEW YORK OR (B) IN THE EVENT THAT
SUCH COURT LACKS JURISDICTION TO HEAR THE CLAIM,  IN THE FEDERAL OR STATE COURTS
LOCATED IN WILMINGTON, DELAWARE (ANY SUCH COURT, THE “CHOSEN COURT”) AND
(I) IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE CHOSEN COURTS,
(II) WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY OBJECTION TO LAYING
VENUE IN ANY SUCH ACTION OR PROCEEDING IN THE CHOSEN COURTS, (III) WAIVES ANY
OBJECTION THAT ANY CHOSEN COURT IS AN INCONVENIENT FORUM OR DOES NOT HAVE
JURISDICTION OVER ANY PARTY HERETO, (IV) IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
A JURY TRIAL AND (V) AGREES THAT SERVICE OF PROCESS UPON SUCH PARTY IN ANY SUCH
ACTION OR PROCEEDING SHALL BE EFFECTIVE IF NOTICE IS GIVEN IN ACCORDANCE WITH
SECTION 7.1 OF THIS AGREEMENT.

 

7.7                                 Further Assurances.  Each of the parties
hereby agrees, at the request of any other party, to execute and deliver all
such other and additional instruments and documents and to do such other acts
and things as may be reasonably necessary or appropriate to carry out the intent
and purposes of this Agreement.

 

7.8                                 Assignment of Contracts and Rights.  Except
in connection with a Transfer permitted under Article II, no party to this
Agreement may assign any of its rights or remedies or delegate any of its
obligations under this Agreement without the prior written consent of the Board
of Directors.

 

24

--------------------------------------------------------------------------------


 

7.9                                 No Third-Party Rights.  This Agreement is
made solely and specifically between and for the benefit of the parties hereto,
and their respective successors and assigns (subject to the express provisions
hereof relating to successors and assigns), and is not intended to confer any
benefits upon, or create any rights in favor of, any Person other than the
parties hereto.

 

7.10                           Successors and Assigns.  Subject to the
restrictions on Transfer set forth herein, and except as otherwise provided
herein, this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective heirs, personal
representatives, successors and permitted assignees under this Agreement.

 

7.11                           Severability.  If any provision of this Agreement
shall be declared by a court of competent jurisdiction to be invalid, illegal or
unenforceable, such provision shall survive to the extent it is not so declared,
and the validity, legality and enforceability of the other provisions hereof
shall not in any way be affected or impaired thereby, unless such action would
substantially impair the benefits to either party of the remaining provisions of
this Agreement.

 

7.12                           Remedies Not Exclusive.  Except as otherwise
provided herein, no remedy herein conferred or reserved is intended to be
exclusive of any other available remedy or remedies, and each and every remedy
shall be cumulative and shall be in addition to every remedy under this
Agreement now or hereafter existing at law or in equity or by statute.

 

7.13                           Representation by Counsel.  Each of the parties
has been represented by and has had an opportunity to consult legal counsel in
connection with the negotiation and execution of this Agreement.  No provision
of this Agreement shall be construed against or interpreted to the disadvantage
of any party by any court or arbitrator or any Governmental Authority by reason
of such party having drafted or being deemed to have drafted such provision.

 

7.14                           Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  This Agreement
shall be binding when one or more counterparts, individually or taken together,
bear the signatures of each of the parties reflected herein as signatories.

 

7.15                           Table of Contents and Headings.  The table of
contents and headings in this Agreement are solely for convenience of reference
and shall not affect the interpretation or construction of any of the provisions
hereof.

 

7.16                           Rules of Construction.  Unless the context
otherwise requires, references to sections or subsections refer to sections or
subsections of this Agreement.

 

25

--------------------------------------------------------------------------------


 

7.17                           Term of Agreement.  This Agreement shall become
effective upon the execution hereof and shall terminate upon the earlier of (a)
the IPO Effectiveness Date or (b) the twentieth anniversary of the date hereof.

 

7.18                           Survival of Certain Provisions.  Notwithstanding
the termination or expiration of this Agreement, the provisions of Articles I,
III and VII and Sections 2.1, 2.2 and 2.5 shall survive and continue and shall
bind the parties and their legal representatives, successors and permitted
assigns.

 

7.19                           Fees.  Duane Reade agrees to pay the reasonable
legal fees and related expenses incurred by the Management Members through the
date hereof in connection with the drafting, negotiation and execution of this
Agreement.

 

7.20                           Management Stockholder Representation.  Each
Management Stockholder (other than the Chairman) hereby represents, warrants and
covenants that, as of the Effective Date, DRI Investments (or any successor
thereto) has no right, title or interest to pay any payments from, or
liabilities to any OH Affiliate (as defined in the Chairman’s Employment
Agreement), the Company, Holdings or any of their Affiliates with respect to any
shares, options to purchase shares, or any other equity security of Duane Reade
with respect to the Merger Consideration (as defined in the Merger Agreement).

 

[Remainder of Page Intentionally Left Blank]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Stockholders and Registration Rights Agreement on the date first
written above.

 

 

DUANE READE HOLDINGS, INC.

 

 

 

 

 

By:

 

/s/ Andrew J. Nathanson

 

 

Name:

 Andrew J. Nathanson

 

 

Title:

 Vice President

 

 

 

 

 

DUANE READE SHAREHOLDERS, LLC

 

 

 

 

 

By:

 

/s/ Andrew J. Nathanson

 

 

Name:

 Andrew J. Nathanson

 

 

Title:

 Vice President

 

 

 

 

 

 

  /s/ Anthony J. Cuti

 

 

Anthony J. Cuti

 

 

 

 

 

 

  /s/ Gary Charboneau

 

 

Gary Charboneau

 

 

 

 

 

 

  /s/ Timothy R. LaBeau

 

 

Timothy R. LaBeau

 

 

 

 

 

 

  /s/ John K. Henry

 

 

John K. Henry

 

 

 

 

 

 

  /s/ Jerry M. Ray

 

 

Jerry M. Ray

 

 

Signature Page to Stockholders and Registration Rights Agreement

 

S-1

--------------------------------------------------------------------------------


 

Schedule 1

 

Management Members

 

1.

Anthony J. Cuti

 

 

2.

Gary Charboneau

 

 

3.

Timothy R. LaBeau

 

 

4.

John K. Henry

 

 

5.

Jerry M. Ray

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Optionholders

 

Name

 

No. of Options

 

 

 

 

 

Anthony J. Cuti

 

116,746.66

 

 

 

 

 

Gary Charboneau

 

8,500.00

 

 

 

 

 

Timothy R. Labeau

 

8,500.00

 

 

 

 

 

John K. Henry

 

30,600.00

 

 

 

 

 

Jerry M. Ray

 

13,600.00

 

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Phantom Stockholders

 

1.

Gary Charboneau

 

 

2.

Timothy R. LaBeau

 

 

3.

John K. Henry

 

 

4.

Jerry M. Ray

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF JOINDER TO
THE STOCKHOLDERS AND REGISTRATION RIGHTS AGREEMENT

 

THIS JOINDER to the Stockholders and Registration Rights Agreement,  dated as of
July 30, 2004, by and among and Duane Reade Holdings, Inc. (the “Company”) and
the other persons named therein (the “Agreement”), is made and entered into as
of            by and between the Company and                               (the
“Joining Stockholder”).  Capitalized terms used herein but not otherwise defined
shall have the meanings set forth in the Agreement.

 

WHEREAS, on the date hereof, Joining Stockholder proposes to acquire
               Shares from              and the Agreement and the Company
require Joining Stockholder, as a holder of such Shares, to become a party to
the Agreement, and Joining Stockholder agrees to do so in accordance with the
terms hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:

 

1.                                       Agreement to be Bound.  The Joining
Stockholder hereby (i) acknowledges that it has received and reviewed a complete
copy of the Agreement and (ii) agrees that upon execution of this Joinder, it
shall become a party to the Agreement and shall be fully bound by, and subject
to, all of the covenants, terms and conditions of the Agreement as though an
original [Parent Stockholder (other than Section 2.4 of the Agreement)]
[Management Stockholder] thereto and shall be deemed, and is hereby admitted as,
a Stockholder for all purposes thereof and entitled to all the rights incidental
thereto.

 

2.                                       Company Records.  For purposes of the
records of the Company, the address of the Joining Stockholder is as follows:

 

[Name]

[Address]

[Facsimile Number]

 

3.                                       Governing Law.  This Agreement and the
rights of the parties hereunder shall be interpreted in accordance with the laws
of the State of Delaware, and all rights and remedies shall be governed by such
laws without regard to principles of conflicts of laws.

 

4.                                       Descriptive Headings.  The descriptive
headings of this Joinder are inserted for convenience only and do not constitute
a part of this Joinder.

 

5.                                       Counterparts.  This Joinder may be
executed in counterparts each of which, taken together, shall constitute one and
the same original.

 

[Signature Page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of
                                            .

 

 

 

DUANE READE HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[JOINING STOCKHOLDER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------